                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     MATTHEW KING,                                        Case No.18-cv-00348-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER TO SHOW CAUSE RE
                                                  v.                                          SETTLEMENT
                                  10

                                  11     BMW NORTH AMERICA, LLC,                              Re: Dkt. No. 27
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In their February 4, 2019 status report, the parties advise that they have settled this matter

                                  15   and currently are negotiating plaintiff’s attorney’s fees, costs and expenses. If the parties are

                                  16   unable to resolve that matter on their own, plaintiff must file his motion for fees, costs and

                                  17   expenses no later than March 5, 2019.

                                  18          If the parties are able to resolve the remaining matters without the Court’s assistance, then

                                  19   on or before April 5, 2019, they shall file a dismissal of the action pursuant to Fed. R. Civ. P.

                                  20   41(a)(1). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i) by

                                  21   notice if the defendants have not filed an answer or motion for summary judgment, or (ii) by

                                  22   stipulation signed by all parties who have appeared.

                                  23          If by April 5, 2019, no motion for fees, costs and expenses has been filed, and if the parties

                                  24   have not filed a dismissal of the action, then the parties shall appear in Courtroom 2, 5th Floor of

                                  25   the United States District Court, 280 South First Street, San Jose, California on April 16, 2019,

                                  26   10:00 a.m. and show cause, if any, why the case should not be dismissed pursuant to Fed. R. Civ.

                                  27   P. 41(a). Additionally, the parties shall file a statement in response to this Order to Show Cause

                                  28   no later than April 9, 2019 advising as to (1) the status of their activities in finalizing settlement;
                                   1   and (2) how much additional time, if any, is requested to finalize the settlement and file the

                                   2   dismissal.

                                   3          IT IS SO ORDERED.

                                   4   Dated: February 5, 2019

                                   5

                                   6
                                                                                                    VIRGINIA K. DEMARCHI
                                   7                                                                United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
